Citation Nr: 1011557	
Decision Date: 03/29/10    Archive Date: 04/07/10

DOCKET NO.  07-04 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of a left 
foot and left big toe injury.

2.  Entitlement to service connection for migraine headaches.

3.  Entitlement to service connection for anxiety.

4.  Entitlement to service connection for a postoperative 
gynecological condition.

5.  Entitlement to service connection for levoscoliosis.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Evan Deichert, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1996 to August 
2003.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 decision by the 
Department of Veterans Affairs (VA) Waco, Texas Regional 
Office (RO). 

The veteran appeared and testified at a Travel Board hearing 
held before the undersigned Veterans Law Judge in December 
2009.  A transcript of the hearing has been associated with 
the claims folder.

The issues of service connection for residuals of a left foot 
and left big toe injury and service connection for anxiety 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The Veteran did not suffer from migraine headaches in 
service or for many years thereafter.

2.  The probative medical evidence of record does not 
indicate that the Veteran is suffering from residuals of a 
postoperative gynecological condition.

3.  The probative medical evidence of record does not 
indicate that the Veteran currently suffers from 
levoscoliosis.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for migraine 
headaches have not been met.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1154, 5103, 5103A, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2009).

2.  The criteria for service connection for a postoperative 
gynecological condition have not been met.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1154, 5103, 5103A, 5107(b); 
38 C.F.R. §§ 3.102, 3.159, 3.303.

3.  The criteria for service connection for levoscoliosis 
have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1154, 5103, 5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.159, 
3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  If a chronic disease is shown 
in service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  Continuity of symptoms is 
required where a condition in service is noted but is not, in 
fact, chronic; continuity is also required where a diagnosis 
of chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 
3.303(d).  The Board must determine whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either case, or whether the 
preponderance of the evidence is against the claim, in which 
case, service connection must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

In order to grant a service connection claim, the Board must 
find medical evidence that the Veteran currently suffers from 
a disability, medical evidence (or, in certain circumstances, 
lay evidence) of an in service incurrence or aggravation of 
that disability, and medical evidence of a nexus between the 
present disability and the disability claimed in service.  
Hickson v. West, 12 Vet. App 247, 253 (1999) (citing 38 
C.F.R. § 3.303(a)).  

Service Connection for Migraine Headaches

The Veteran seeks service connection for migraine headaches, 
which she describes as beginning in service and continuing 
thereafter.  As the Board finds, however, that she did not 
suffer from migraines in service or for many years 
thereafter, her claim shall be denied.

Whether the Veteran currently suffers from migraine headaches 
is not clear.  In a November 2009 record from Scott & White 
Hospital and Clinic (Scott & White), the Veteran informed her 
doctor that while she suffered from migraines in service, she 
had not suffered one until a few days before this visit.  Her 
doctor made no findings as to whether the Veteran was 
suffering from migraines at that time.

Regardless of whether the Veteran is currently suffering from 
migraines, there is no evidence that she suffered from such 
headaches during her active duty service.

The Veteran described her headaches in her December 2009 
hearing.  She stated that her headaches began while she was 
stationed at Fort Stewart in 1996.  She stated that she felt 
pressure at the top of her head, and that the pressure was 
accompanied by sensitivity to light.  As she suffered from 
these headaches two to three times per month, she says that 
she sought treatment for them.  The Veteran stated that, 
following her separation, the headaches began again in 2006.  
The Veteran described her headaches as debilitating, stating 
that she has to lie down until the pain subsides.  

Despite the Veteran's testimony, it is clear that while she 
suffered from headaches in service, these were described as 
being either tension headaches or sinus headaches, (and the 
Veteran is now service connected for "seasonal allergic 
rhinitis with sinus headaches").  A review of the Veteran's 
service treatment records confirms this finding.  In August 
1999, the Veteran complained of headaches, and was given a 
diagnosis of tension headaches.  In November 1999, the 
Veteran complained of headaches accompanying sinus pressure.  
The Veteran did complain of suffering from migraines in an 
August 2002 well woman examination, but there is no 
indication that her doctor confirmed that she was suffering 
from these headaches.  

The Veteran's claim also does not meet the criteria to be 
considered under a continuity of symptomatology framework.  
Under 38 C.F.R. § 3.303(b), the second and third criteria for 
service connection can be satisfied if the Veteran presents: 
(a) evidence that a condition was noted during service or a 
presumptive period; (b) evidence of post-service continuity 
of symptomatology; and (c) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the post-service symptomatology.  McCormick v. 
Gober, 14 Vet. App. 39, 49-50 (2000) (citing 38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997)).

The Veteran's claim fails under this analysis because of the 
inconsistent evidence of post-service continuity of 
symptomatology.  While the Veteran claimed in her December 
2009 hearing that she suffered from migraines beginning in 
2006, some three years after her separation from active 
service, records from Scott & White reflect that the Veteran 
placed the onset of her migraines in late 2009.  Regardless 
of which date is correct, both are too far removed from her 
separation to support granting the claim under continuity of 
symptomatology.

As the probative medical records demonstrate that the Veteran 
did not suffer from migraine headaches in service or for many 
years thereafter, the Board concludes that the Veteran has 
not met the criteria for service connection for her migraine 
headaches.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1154, 5103, 5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.159, 3.303.

Service Connection for a Postoperative Gynecological 
Condition

The Veteran seeks service connection for a postoperative 
gynecological condition, but as there is no evidence that she 
suffers from any residuals of this condition, her claim shall 
be denied.

A review of the Veteran's service treatment records shows the 
multiple reproductive problems from which she suffered while 
on active service.  The Veteran was diagnosed as having an 
incompetent cervix, which is one that is "abnormally prone 
to dilate in the second trimester of pregnancy, resulting in 
the premature expulsion of the fetus."  Dorland's 
Illustrated Medical Dictionary 339 (31st ed. 2007).  A May 
2002 obstetrics consultation detailed the difficulty that the 
Veteran had with her pregnancies.  The report reflected that 
the Veteran had three early losses and one late second 
trimester loss.  That late trimester loss, in October 2001, 
the child was born alive but died.  The Veteran underwent a 
dilatation and curettage procedure in April 2002.  In May 
2002, the Veteran complained of pressure and spotting 
following the procedure.  

The Veteran described her condition in her December 2009 
hearing.  She stated that she was told following her first 
miscarriage that the lining of her uterus was thin and that 
any pregnancy she had would be considered high risk.  She 
stated that military doctors performed surgery on her, but 
she is still considered high risk.  

There is, however, no evidence that the Veteran currently 
suffers from residuals of this condition.  A February 2006 
record from Scott & White shows that the Veteran had a normal 
physical, including a Pap smear.   An October 2009 record 
from Scott & White reflects that the Veteran had an abnormal 
Pap smear 10 years before while on active duty, but her Pap 
smear at this appointment was normal.  Further, the Veteran 
did not complain of any vaginal symptoms at this particular 
visit.  Her doctor did not diagnose her as suffering from any 
residual gynecological or reproductive disability, nor did 
she receive treatment for any such disability.  

Again, the Board acknowledges the reproductive difficulties 
that the Veteran faced while on active duty, and is 
sympathetic to her.  Absent any showing, however, that she 
has been diagnosed with or is receiving treatment for a 
specific disability as a result of her post-operative 
gynecological condition, the Board must conclude that the 
criteria for service connection for this issue have not been 
met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1154, 
5103, 5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.159, 3.303.

Service Connection for Levoscoliosis  

The Veteran also seeks service connection for levoscoliosis.  
As there is no evidence that the Veteran is currently 
diagnosed as suffering from levoscoliosis, her claim must be 
denied.  

The Board recognizes that the Veteran was diagnosed as 
suffering from scoliosis in April 1996, shortly after she 
entered service.  At that time, the Veteran had complained of 
suffering from back pain over the prior two weeks.  A 
radiology report reflected a diagnosis of mild levoscoliosis 
of the lumbosacral spine.  "Scoliosis is 'an appreciable 
lateral deviation in the normally straight vertical line of 
the spine.'"  Swinney v. Shinseki, 23 Vet. App. 257, 259 n.2 
(2009) (quoting Dorland's Illustrated Medical Dictionary 1706 
(31st ed. 2007)).  The prefix "levo" means "to the left."  
Dorland's Illustrated Medical Dictionary 1046 (31st ed. 
2007).  

There are few other complaints of back pain in the rest of 
the service treatment records.  The Veteran complained of 
suffering from back pain in June 2002 after she rear-ended 
another car in a motor vehicle accident.  She was put on 
profile, and her activities were restricted.  The Veteran 
complained of lower back pain again in August 2002, and she 
informed her doctor that she had not restricted her 
activities as instructed.  She was advised to stretch, but 
not to run or do other strenuous calisthenics for the 
following month.  

Once again, however, there is no evidence that the Veteran is 
currently diagnosed as suffering from levoscoliosis, or that 
she is receiving treatment for this condition.  The records 
associated with the claims file from Scott & White do not 
show any treatment for or complaints of back pain or 
levoscoliosis.

In her December 2009 Travel Board hearing, the Veteran stated 
that she was receiving treatment for her back pain.  She 
stated her treatment consists of using compresses and heating 
pads, as well as medication.  

While the Veteran stated that she is receiving treatment, she 
did not provide the name of the provider or the location 
where she is receiving treatment.  She did not state whether 
this treatment is for her levoscoliosis or for back pain in 
general.  She did not provide VA with a release to obtain 
this information, and she did not provide records in her own 
care.  The Board notes that VA's duty to assist is not a one-
way street, and a Veteran cannot wait for assistance when she 
has information essential to the adjudication of her claim.  
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  

As the probative medical evidence does not indicate that the 
Veteran is currently suffering from levoscoliosis, the Board 
concludes that the criteria for service connection for 
levoscoliosis have not been met.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1154, 5103, 5103A, 5107(b); 38 C.F.R. 
§§ 3.102, 3.159, 3.303.

Finally, the Veterans Claims Assistance Act of 2000 (VCAA) 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the Veteran in December 2004 - prior to the 
initial RO decision in this matter - that addressed the 
notice elements.  The letter informed the Veteran of what 
evidence was required to substantiate the claim and of her 
and VA's respective duties for obtaining evidence.  
Subsequent to the filing of the claim at issue, the Court of 
Appeals for Veterans Claims ruled that VA must inform 
claimants of all five elements of a service connection claim, 
including how VA assigns disability ratings and how an 
effective date is established.  See Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  The Veteran received this updated 
notice in a March 2006 letter, prior to the case being 
readjudicated in the January 2007 and May 2008 Supplemental 
Statements of the Case.  Under these circumstances, the Board 
finds that the duty to notify has been satisfied.  

Next, VA has a duty to assist the Veteran in the development 
of her claim.  This duty includes assisting her in the 
procurement of both service treatment records and other 
pertinent medical records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this 
case, the RO has obtained and associated with the claims file 
the Veteran's service treatment records and the records of 
her post-service private treatment of which she apprised VA.  

A VA compensation and pension examination is not required in 
this case.  The Board may order an examination when the 
record shows that the Veteran has a current disability, 
indicates that this disability may be associated with the 
Veteran's active service, and does not contain sufficient 
evidence for the Board to make a decision on the issue.  
38 U.S.C.A. § 5103A(d)(2).  If the record indicates that 
there may be a nexus between the current disability and any 
service related incident, then the Board may order an RO to 
have a claimant examined.  McLendon v. Nicholson, 20 Vet. 
App. 79, 83 (2006).  In this case, for the three claims being 
decided on the merits, it is not clear that the Veteran has a 
current disability.  Further, with respect to the claim for 
service connection for migraines, there is no indication that 
the Veteran's headaches could be related to service.  Without 
such a current disability or nexus, the Board may consider 
the medical records already in the file without requiring a 
VA examination.

The Board notes that the evidence already of record is 
adequate to allow resolution of the appeal.  Hence, no 
further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The Board finds that all necessary development has been 
accomplished, and appellate review does not therefore result 
in prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  


ORDER

Service connection for migraine headaches is denied.

Service connection for a postoperative gynecological 
condition is denied.  

Service connection for levoscoliosis is denied.  


REMAND

Service connection for residuals of a left foot and left big 
toe injury

The Veteran seeks service connection for the residuals of 
injuries she suffered to her left foot and left big toe.  Her 
claim was originally denied by the RO on the basis that she 
was not currently suffering from a disability.  

The Board acknowledges that the Veteran injured her left foot 
and left big toe in service.  In April 2000, the Veteran 
complained of pain and swelling in her left big toe after 
dropping a can of vegetables on it.  A treatment record from 
four days later shows that her doctor stated the injury was 
resolving.  He prescribed ibuprofen, and allowed her to wear 
tennis shoes for one week.  

While the RO is correct that no treatment records it had seen 
reflected any current diagnosis of residuals from this or any 
other in-service injury, records associated with the 
Veteran's claims file subsequent to her December 2009 Travel 
Board hearing reflect that she has been diagnosed as 
suffering from plantar fasciitis.

Accordingly, her claim must be remanded to allow for a VA 
examination.  The examiner should specifically state what, if 
any, disability the Veteran currently suffers from in her 
left foot and big toe, and whether this current disability is 
causally related to her active duty service.  

Entitlement to service connection for anxiety.

The Veteran's claim for service connection for anxiety 
mirrors her claim for service connection for residuals of 
left foot and big toe injuries in that her claim was 
originally denied for lack of a current diagnosis.  And, just 
as with the previous claim, treatment records submitted after 
the Travel Board hearing reflect treatment for anxiety.  

Again, the Board acknowledges that the Veteran suffered from 
anxiety while on active duty service.  She first received 
treatment for anxiety in October 2001, following the death of 
her son shortly after birth.  In December 2001, the Veteran 
again complained of suffering from anxiety.  She was 
counseled on stress management and referred to psychiatry.  

The Veteran also is currently diagnosed as suffering from 
anxiety, as a November 2009 record from Scott & White 
hospital reflects such a diagnosis.  This triggers VA's 
obligation to have her examined.  Accordingly, this claim 
will be remanded to allow for such an examination.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a 
VA compensation and pension examination to 
determine the nature and severity of any 
left foot or left big toe disability from 
which she currently suffers.  The claims 
folder should be made available to the 
examiner in conjunction with the 
examination.  

After examination and review of the claim 
folder, the examiner should provide an 
opinion as to whether it is as likely as 
not (50 percent or higher) that any 
current left foot and/or left big toe 
disability had its onset in service, or 
whether such disorder is related to 
service.  

2.  The Veteran should be scheduled for a 
VA compensation and pension examination to 
determine whether she currently suffers 
from psychiatric disability, including 
anxiety, and if so, the nature and 
severity of that disability.  The claims 
folder should be made available to the 
examiner in conjunction with the 
examination.  

After examination and review of the claim 
folder, the examiner should provide an 
opinion as to whether it is as likely as 
not (50 percent or higher) that any 
current psychiatric disability, including 
anxiety had its onset in service, or 
whether such disorder is related to 
service, including anxiety referenced in 
2001.  

3.  Then, the RO should readjudicate the 
Veteran's claims.  If action remains 
adverse to the Veteran, provide the 
Veteran and her representative with a 
supplemental statement of the case and 
allow an appropriate opportunity to 
respond.  Thereafter, the case should be 
returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


